Citation Nr: 1711384	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This case was previously before the Board in May 2014, wherein the issue of entitlement to TDIU was determined to have been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The case was remanded for further development and an examination.  A VA examination was completed in October 2014 and a routine examination was subsequently provided in December 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to an initial disability rating in excess of 60 percent for coronary artery disease; and to a total disability rating based on individual unemployability.  Having reviewed the record, the Board finds that additional development is warranted prior to appellate review.  

In May 2014, the Board directed the AOJ to obtain private medical records of cardiac care or treatment.  In May 2014, the AOJ requested that the Veteran provide information on any treatment records related to his coronary artery disease.  In June 2014, the Veteran submitted a completed Authorization for Release of Information (VA Form 21-4142), which indicated that he received treatment for his coronary artery disease from a private physician during the appeal period.  However, it is unclear from a review of the record whether reasonable efforts were made to obtain such records.  Indeed, the April 2015 Supplemental Statement of the Case (SSOC) did not mention any efforts or results in that regard.  
A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders and imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of this, additional development is required.  On remand, reasonable attempts should be made to obtain the Veteran's private medical records, to include those records identified in the June 2014 release.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Additionally, the Board notes that the Veteran was recently afforded a VA examination in December 2016.  His coronary artery disease was observed to have improved with no signs of ischemia based on the objective evidence and an ejection fraction of 60%.  An addendum opinion was provided in February 2017 wherein the clinician noted that there was no medical indication for a new stress test, given the stability of the Veteran's coronary artery disease.  The clinician cited to a January 2017 VA treatment record that observed that the Veteran continues to do well without cardiac complaints of angina or shortness of breath; and a February 2017 echo that recorded normal to mild findings with regard to the atria and left ventricle.  

First, these medical examination reports identify the existence of relevant VA treatment records that have not been obtained, but having been so identified, now must be obtained and associated with the Veteran's claims file.  Secondly, the Board notes that the AOJ has not issued an SSOC addressing this examination and addendum opinion.  As this pertinent evidence was received after the issuance of the April 2015 SSOC, a remand would be required for the issuance of a new SSOC.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016).  

Finally, as the increased rating claim is being remanded, the outcome of which could affect whether the Veteran meets the criteria for TDIU, the Board finds that the claim for TDIU is inextricably intertwined with the increased rating claim and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not already of record relating to the Veteran's claims including specifically VA treatment records identified in a December 2016 VA examination report and February 2017 addendum opinion.  

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to the claim, to include those records identified in the June 2014 VA Form 21-4142.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.

3.  If private medical records are obtained pursuant to the second remand directive, then forward the Veteran's claims file to an appropriate clinician for an addendum opinion regarding the severity of the Veteran's coronary artery disease.  If updated private medical records were not obtained, an addendum opinion is not required.

The clinician is requested to review the electronic claims file, to include this remand.  If, but only if, the clinician determines that an examination is required in order to provide the requested opinion, one should be scheduled.  Following review of the claims file, the clinician should provide the following opinions:

a)  Identify the current nature, severity, and all symptoms of the Veteran's service-connected coronary artery disease.

In so doing, the clinician is requested to attempt (to the extent possible) to distinguish the symptoms that are associated with the service-connected coronary artery disease, and any other diagnosed cardiac and noncardiac condition which is not a manifestation of the service-connected coronary artery disease.  Please indicate if it is not possible to attribute the Veteran's symptoms to each disability separately.  

b)  Discuss the functional impairment of the Veteran's coronary artery disease, with specific regard to his ability to function in a work setting and perform tasks, including sedentary and physical tasks.  

All opinions expressed must be accompanied by a supporting rationale.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a SSOC considering all pertinent evidence associated with the claims file since the prior SSOC, to include the December 2016 VA examination and February 2017 addendum opinion.  The Veteran and his representative should be allowed an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




